Citation Nr: 0837671	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-03 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to nonservice-connected (NSC) pension benefits.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's claim of entitlement to NSC pension.


FINDING OF FACT

The veteran's diagnosed disabilities (hypertension and 
various skin disorders) do not permanently preclude him from 
engaging in all forms of substantially gainful employment 
consistent with his age, education, and work experience.


CONCLUSION OF LAW

The criteria for the award of a permanent and total 
disability rating for NSC pension benefits have not been met.  
38 U.S.C.A. §§ 1502, 1521, 5107(b) (West 2002); 38 C.F.R. §§ 
3.340, 3.342(a), 4.15, 4.16, 4.17 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

NSC pension benefits are payable to a veteran who served for 
90 days or more during a period of war, and who is 
permanently and totally disabled due to NSC disabilities that 
are not the result of his or her own willful misconduct.  38 
U.S.C.A. § 1521 (West 2002); Dilles v. Brown, 5 Vet. App. 88 
(1993).  If a veteran's combined disability is less than 100 
percent, he or she must be unemployable by reason of 
disability.  38 C.F.R. §§ 3.321, 3.340, 3.342, Part 4 (2007); 
Brown (Clem) v. Derwinski, 2 Vet. App. 444 (1992).

Disability ratings are determined by the application of the 
VA schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 3.321(a), Part 4 (2007).  The basis of disability 
ratings is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10 (2007).

For the purposes of pension benefits, a person shall be 
considered to be permanently and totally disabled if such 
person is unemployable as a result of disability reasonably 
certain to continue throughout the life of the disabled 
person, or has, (1) any disability which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the disabled person; or (2) any 
disease or disorder determined by VA to be of such a nature 
or extent as to justify a determination that persons with 
them are permanently and totally disabled.  38 U.S.C.A. § 
1502(a) (West 2002); 38 C.F.R. §§ 3.340(b), 4.15 (2007).  One 
way for a veteran to be considered permanently and totally 
disabled for pension purposes is to satisfy the "average 
person" test.  To meet that test, the veteran must have the 
permanent loss of use of both hands or feet, or one hand and 
one foot, or the sight of both eyes, or be permanently 
helpless or permanently bedridden; or the permanent 
disabilities must be rated, singly or in combination, as 100 
percent.  38 U.S.C.A. § 1502(a) (West 2002); 38 C.F.R. § 4.15 
(2007); Brown v. Derwinski, 2 Vet. App. 444 (1992); Talley v. 
Derwinski, 2 Vet. App. 282 (1992).  

All veterans who are basically eligible for pension benefits 
and who are unable to secure and follow a substantially 
gainful occupation by reason of disabilities, which are 
likely to be permanent, shall be rated as permanently and 
totally disabled.  For the purposes of entitlement to pension 
benefits, the permanence of the percentage requirements of 38 
C.F.R. § 4.16 is required.  When the percentage requirements 
are met, and the disabilities involved are of a permanent 
nature, a rating of permanent and total disability will be 
assigned if the veteran is found to be unable to secure or 
follow substantially gainful employment by reason of such 
disability. Prior employment or unemployment status is 
immaterial if in the judgment of the rating board the 
veteran's disabilities render him or her unemployable.  
38 C.F.R. § 4.17 (2007).  The percentage requirements of 38 
C.F.R. § 4.16 are as follows: if there is only one 
disability, this disability shall be ratable at 60 percent or 
more; if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more with 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16 (2007).

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule but is found to be unemployable by reason 
of his disabilities, age, occupational background and other 
related factors, a permanent and total disability rating for 
pension purposes may be assigned on an extraschedular basis.  
38 C.F.R. § 3.321(b)(2) (West 2002), 4.17(b) (2007).

The veteran has hypertension, evaluated as 10 percent 
disabling, and various skin disorders, evaluated as 0 percent 
disabling.  Therefore, the veteran does not objectively 
warrant a permanent and total disability evaluation for 
pension purposes pursuant to 38 C.F.R. § 4.16.  In addition, 
the veteran does not have disabilities, which would meet the 
"average person" test for permanent and total disability in 
that he does not have permanent loss of use of both hands or 
feet, or one hand and one foot, or the sight of both eyes, or 
be permanently helpless or permanently bedridden; or the 
permanent disabilities must be rated, singly or in 
combination, as 100 percent.  38 U.S.C.A. § 1502(a) (West 
2002); 38 C.F.R. §§ 4.15, 4.16 (2007).

A permanent and total disability rating for NSC pension 
purposes may still be granted on an extraschedular basis if 
the veteran is subjectively found to be unemployable by 
reason of his disabilities, age, background, and related 
factors. The significant issue is whether the veteran is 
capable of performing the physical and mental acts required 
of employment, not whether he can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  Marginal employment, odd-
job employment, and employment at half the usual 
remuneration, however, is not incompatible with a 
determination of unemployability if the restriction to 
securing or retaining better employment is due to disability.  
38 C.F.R. § 4.17(a) (2007).
 
The veteran meets the service requirements for VA pension 
benefits as he was on active duty from August 1968 to July 
1974, which was during a period of war.  38 C.F.R. § 3.2 
(2007).  The veteran was born in March 1949 and is now 59 
years old.  He indicated that his highest level of education 
completed was the 10th grade.  On VA examination in March 
2003, the veteran indicated that he was not working due to 
his temper.  Subsequent evidence, however, indicates that the 
veteran was working as recently as November 2005.  At that 
time, he was noted to be employed as a maintenance manager.  
It is unclear whether the veteran has continued to work since 
that time, as there is no later evidence of record pertaining 
to whether he is working, including any statements from the 
veteran regarding his employment status.  

Even if the veteran is not currently working, the Board finds 
that extraschedular consideration is not warranted in this 
case because there is no evidence that the veteran is 
unemployable.  Treatment records dated from August 1995 to 
October 2006 show that the veteran's only diagnosed 
disabilities are hypertension and various skin disorders, 
including tinea versicolor, dermatitis, eczema, and an 
epidermoid cyst over the lateral orbital rim of the right 
upper eye lid, status post removal.  He takes prescription 
medication for control of his blood pressure, and uses creams 
for his skin rashes, which present on the trunk of his body 
only, as needed.  Records dated in June 2006 show that his 
hypertension was considered to be under good control.  Blood 
pressure readings at that time revealed blood pressure of 
132/76 and 149/70.  Treatment records dated in October 2006 
show blood pressure readings of 152/96 and 162/96.

As the veteran's hypertension is under good control with 
prescription medication, and his diastolic blood pressure 
does not predominantly measure 100 or more, and his systolic 
pressure does not predominantly measure 200 or more, his 
hypertension may not be rated as more than 10 percent 
disabling.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 
(2007).

With regard to the veteran's skin disorders, the veteran's 
rashes present only on the trunk of his body, and there is no 
indication that the rashes cover more than 5 percent of his 
body, or of exposed areas affected.  Additionally, the 
evidence of record reflects that the veteran has required no 
more than topical therapy for his rashes throughout the 
pendency of the appeal.  He has not been prescribed 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  Accordingly, a compensable 
rating for his skin disorders is not warranted.  38 C.F.R. 
§ 4.118, DC 7806 (2007).

The Board finds that the competent evidence of record does 
not reflect that the veteran is unable to secure and follow 
substantially gainful employment by reason of his nonservice-
connected disability.  The veteran exhibits only two 
disabilities, hypertension and various skin disorders, which 
have not been shown to affect his ability to be employed.  
The veteran's hypertension has been described as well 
controlled, and his blood pressure readings do not satisfy 
the criteria for a 20 percent rating.  38 C.F.R. § 4.104, DC 
7101.  The Board has similarly determined that his various 
skin disorders are not disabling.  The veteran's NSC 
disabilities, when evaluated in association with his 
educational attainment, occupational background, and age, are 
not shown to have precluded all kinds of substantially 
gainful employment.  Moreover, the veteran has not submitted 
any evidence supporting a finding that he cannot work due to 
these disabilities.  Indeed, while it is unclear whether the 
veteran is currently working, the evidence shows that he was 
employed at least as recently as November 2005.  In light of 
the foregoing, the veteran is not entitled to a NSC 
disability pension, and the claim must be denied.

Because it is not shown that the veteran is unable to secure 
and follow a substantially gainful occupation due to 
disability, the preponderance of the evidence is against the 
veteran's claim for NSC pension benefits, and the claim must 
be denied.  38 C.F.R. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2002, and a 
rating decision in March 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2007 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA did not obtain a medical examination in 
relation to this claim.  However, the Board finds that an 
examination was not required in this case as there is no 
evidence suggesting that the veteran's hypertension and skin 
disorders render him in any way unemployable.  In fact, the 
evidence of record demonstrated that the veteran was working 
for at least a majority of the period of the pendency of the 
appeal.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.

ORDER

Entitlement to nonservice-connected pension benefits is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


